
	

113 HR 1739 IH: Veterans Backlog Reduction Act
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1739
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Enyart (for
			 himself and Mr. Israel) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to pay provisional benefits for certain
		  nonadjudicated claims, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Backlog Reduction
			 Act.
		2.Provisional payment of
			 certain nonadjudicated claims for benefits under the laws administered by the
			 Secretary of Veterans Affairs
			(a)Authority To
			 make payments
				(1)In
			 generalSubchapter III of chapter 51 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						5127.Payment of
				provisional benefits for certain nonadjudicated claims
							(a)In
				generalIn the case of any
				claim for disability compensation under chapter 11 of this title that is not
				adjudicated before the date that is 125 days after the date of the submittal of
				the claim, the Secretary shall pay to the claimant provisional benefits under
				this section for the period beginning on the date that is 125 days after the
				date of the submittal of the claim and ending on the date on which a final
				decision is made with respect to the claim.
							(b)Amount of
				benefitsThe amount of the provisional benefits payable to a
				claimant under this section is an amount equal to the lesser of the
				following:
								(1)The average amount
				payable to a person who receives payments of compensation for the type of
				disability for which the claimant submitted the claim.
								(2)The amount payable
				to a person who receives payments of compensation for a disability rated at 40
				percent under the schedule for rating disabilities under section 1155 of this
				title.
								(c)Adjudication(1)Upon the adjudication of
				a claim for which the claimant receives payments of provisional benefits under
				this section, the Secretary shall reduce the amount owed to the claimant for
				the period between the effective date of the award of the benefits and the date
				of the adjudication of the claim by the amount of provisional benefits paid to
				the claimant under this section.
								(2)If, upon the adjudication of such a claim,
				the claim is denied or the monthly amount of the disability compensation
				benefits awarded to the claimant is less than the monthly amount of provisional
				benefits paid to the claimant under this section, there shall be no recovery of
				the overpayments unless the Secretary determines that there exists in
				connection with the claim an indication of fraud, misrepresentation, or bad
				faith on the part of the
				claimant.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to such subchapter the
			 following new item:
					
						
							5127. Payment of provisional benefits for
				certain nonadjudicated
				claims.
						
						.
				(b)Effective
			 dateSection 5127 of title 38, United States Code, as added by
			 subsection (a), shall apply with respect to a new claim for benefits submitted
			 after the date of the enactment of this Act.
			
